Citation Nr: 0631950	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back condition.

3.  Entitlement to service connection for PTSD. 

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for PTSD and a back 
condition, finding that the veteran had not submitted new and 
material evidence to reopen either claim.  The RO reopened 
the service connection claim for PTSD in the March 2006 
Supplemental Statement of the Case, but denied the issue on 
the merits.  Irrespective of the RO's actions, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD 
and a back condition.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

After the veteran filed a notice of disagreement with the 
December 2002 rating decision, the RO neglected to provide a 
Statement of the Case, regarding the service connection claim 
for a back condition.  The veteran submitted a timely VA-Form 
9 in December 2003, indicating that he wanted to appeal all 
issues on the Statement of the Case and any Supplemental 
Statements of the Case.  In December 2005, the RO issued the 
veteran a Supplemental Statement of the Case for his service 
connection claim for a back condition.  Even though the VA-
Form 9 was submitted prior to any Statement of the Case, it 
will be considered a valid substantive appeal for the service 
connection claim for a back condition, as the RO should have 
provided a Statement of the Case after the veteran filed his 
notice of disagreement.

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1992, the RO denied entitlement to service 
connection for PTSD on the basis that there was no evidence 
the veteran experienced a stressor event in service.  The 
veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

2.  Evidence received since the February 1992 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.

3.  In February 1992, the RO denied entitlement to service 
connection for a back condition on the basis that there was 
no evidence of any in-service incurrence.  The veteran was 
notified of this decision and his procedural rights, but did 
not file an appeal.

4.  Evidence received since the February 1992 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a back condition.

5.  Resolving all doubt in the favor of the veteran, the 
record includes a medical diagnosis of PTSD; credible 
evidence that supports the veteran's claimed in-service 
stressors of enemy rocket fire; and medical evidence of a 
nexus between the PTSD diagnosis and the veteran's Vietnam 
experiences.


CONCLUSIONS OF LAW

1.  The February 1992 RO decision denying the claim of 
service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).

2.  The evidence received subsequent to the February 1992 RO 
decision is new and material, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The February 1992 RO decision denying the claim of 
service connection for a back condition is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

4.  The evidence received subsequent to the February 1992 RO 
decision is new and material, and the claim of service 
connection for a back condition is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  Resolving doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board has considered the veteran's claims to reopen 
service connection for PTSD and a back condition, and his 
claim for entitlement to service connection for PTSD with 
respect to the VCAA of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the new notice requirements, pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, given the 
favorable outcome below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

PTSD

The veteran originally filed a service connection claim for 
PTSD in July 1991.  Evidence considered at that time included 
the service medical and personnel records, which did not show 
any findings of a psychiatric disorder or any combat-related 
activity.

The RO denied entitlement to service connection for PTSD in 
February 1992, on the basis that there was no evidence of in-
service stressors.  The veteran was notified of this decision 
and his procedural rights in March 1992, but did not file an 
appeal.  Thus, the March 1992 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302 (a). 

The veteran filed a claim to reopen service connection for a 
PTSD in January 2002.  Evidence considered since that time 
includes a November 2004 letter from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), VA medical 
records dated from August 2001 to March 2006, and private 
medical records dated from September 2003 to October 2004.

The November 2004 response from USASCRUR indicated that the 
veteran was in Vietnam from February 25, 1968 to November 22, 
1968 and that his unit was with the 1st Cavalry Division at 
Camp Evans, which received 12 rounds of enemy rocket fire on 
May 19, 1968 and another rocket attack on June 18, 1968.  The 
VA medical records show diagnoses of PTSD and one finding 
that the veteran did not have PTSD.

The Board finds that the response from USASCRUR, VA medical 
records, and private medical records are new and material.  
The evidence is new because it was not submitted previously 
to the RO, and the RO did not consider it in its previous 
rating decision.  38 C.F.R. § 3.156(a).  The evidence also is 
material because it shows the veteran's proximity to combat-
related activity and post-service diagnoses of PTSD.  This 
new evidence was not established at the time of the last 
rating decision; and raises a reasonable possibility of 
substantiating his service connection claim for PTSD.  38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
evidence is both new and material and serves to reopen the 
veteran's claim.

Back condition

The veteran originally filed a service connection claim for a 
back condition in July 1991.  Evidence considered at that 
time included the service medical and personnel records and a 
September 1991 letter from a private chiropractor.

The service medical records did not show any findings related 
to the back.  The personnel records showed the veteran 
received the Parachute Badge.  A private chiropractor noted 
in the September 1991 letter that he had provided a spinal 
examination for the veteran in 1986 and that the veteran's 
degenerative changes in the lumbar vertebrae could be related 
to his service as a paratrooper.

The RO denied entitlement to service connection for a back 
condition in February 1992, on the basis that there was no 
evidence of any in-service incurrence.  The veteran was 
notified of this decision and his procedural rights in March 
1992, but did not file an appeal.  Thus, the February 1992 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (a). 

The veteran filed a claim to reopen service connection for a 
back condition in May 2002.  Evidence considered since that 
time includes VA medical records dated from October 2001 to 
January 2006, and private medical records dated in November 
1996 and August 2000.  These records show continued findings 
of chronic back pain and x-ray and MRI reports of 
degenerative disc disease of the lumbar spine.

The Board finds that the medical records received since the 
last RO decision are new and material.  The evidence is new 
because it was not submitted or considered in the RO's 
previous rating decision.  38 C.F.R. § 3.156(a).  The 
evidence also is material because it shows the extent of the 
veteran's present lumbar spine disability.  This new evidence 
was not established at the time of the last rating decision; 
and raises a reasonable possibility of substantiating his 
service connection claim for a back condition.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that the evidence is 
both new and material and serves to reopen the veteran's 
claim.

III.  Service connection

The veteran seeks service connection for PTSD.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An August 14, 2001 VA outpatient treatment report shows the 
veteran shared with the social worker the trauma of being in 
Vietnam and sitting in a trench for three days due to mortar 
attacks.  An August 20, 2001 VA outpatient treatment report 
shows the veteran related dreams of being chased while trying 
to hide in the jungle of Vietnam.  The same social worker, 
who saw the veteran on August 14, 2001, gave a diagnosis of 
PTSD.

VA medical records dated from August 2001 to December 2005 
show continued diagnoses of PTSD.  The veteran mostly 
reported combat-related dreams of Vietnam and feelings of 
anger and guilt.  His frequent abuse of alcohol also was 
noted.  

A September 2003 private emergency room report shows the 
veteran attempted suicide in his garage with a vehicle 
running.  Private medical records dated from September 2003 
to October 2004 show continued findings of PTSD.

An October 2005 VA examination report shows the veteran 
related experiencing one and a half days of mortar attacks, 
with the enemy trying to hit the ammunition dumps, and his 
feeling of anger and helplessness that the strike was not 
prevented.  He also related feeling guilty about the 
suffering he had caused others.  The examiner indicated that 
he had reviewed the claims file, including the veteran's 
previous suicide attempt, and determined that the veteran's 
level of traumatic stress exposure was extremely low, and 
that he did not meet the DSM-IV stressor criterion for PTSD.  
The examiner indicated that the veteran's primary responses 
to his stressors were that of guilt, sadness, and 
anger/irritation.  The examiner further noted that the 
veteran's difficulties with psychosocial functional status 
and quality of life were due to chronic alcohol dependence, 
not from PTSD.

A later October 2005 VA mental health therapy report shows 
the veteran reported being at Camp Evans, when the enemy 
fired mortar shells for 36 hours near the ammunition dump, 
and that he experienced stress and fear of injury.  The 
examiner's assessment was PTSD, with Vietnam-related dreams 
two to three times a week and intrusive thoughts.

Upon review, service connection for PTSD is not warranted on 
a presumptive basis, as there is no diagnosis within one year 
after service.  See 38 C.F.R. § 3.307, 3.309.  

Resolving all doubt in the veteran's favor, however, the 
Board finds that service connection for PTSD is warranted on 
a direct incurrence basis.  See 38 U.S.C.A. § 5107.

The service personnel records show the veteran served in 
Vietnam from February 25, 1968 to November 22, 1968 with the 
AESCo 15th S&S BN 1st Cav Div unit.  USASCRUR confirmed the 
veteran's period of service in Vietnam and that the veteran's 
unit, the 15th Supply and Services Battalion was with the 1st 
Cavalry Division at Camp Evans.  The 1st Cavalry Division 
submitted Operational Report-Lessons Learned, noting that 
Camp Evans received 12 rounds of enemy 122mm rocket fire for 
a period ending on July 31, 1968, and that on May 19, 1968, 
one round hit the ammunition storage area, which caused 
secondary explosions and destroyed the storage area and 
nearby organic aircraft.  Another rocket attack on Camp Evans 
took place on June 18, 1968, resulting in light damage and no 
casualties.  Camp Evans received three rocket attacks on July 
3, 1968.

Even though the service personnel records do not conclusively 
establish the veteran's exposure to in-service stressors, the 
fact that the veteran was assigned to and stationed with a 
unit that was present while combat-related events occurred 
strongly suggests that he was, in fact, exposed to the 
stressor events. See 38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Thus, the USASCRUR report provides positive 
support for the veteran's contention that he was exposed to 
combat conditions, which included frequent enemy rocket 
attacks.   

The record also shows a diagnosis of PTSD related to the 
veteran's reported stressors.  The August 2001 VA social 
worker gave a diagnosis of PTSD, noting the veteran's reports 
of sitting in a trench for three days due to mortar attacks 
and dreams of being chased while trying to hide in the jungle 
in Vietnam.  An October 2005 VA examiner also gave a 
diagnosis of PTSD, based, in part, on the veteran's reports 
of constant fear of being attacked or shot at in service and 
his being at Camp Evens, when the enemy fired mortar shells 
for 36 hours near the ammunition dump.    While a different 
October 2005 VA examiner did not find that the veteran had 
PTSD, because his primary responses to his stressors were 
that of guilt, sadness, and anger/irritation, the Board finds 
that the two other medical opinions are sufficient evidence 
to meet the remaining elements of a PTSD service connection 
claim, namely a PTSD diagnosis and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressors of combat experiences, and 
medical evidence of a nexus between diagnosed PTSD and the 
veteran's Vietnam experiences.  See 38 C.F.R. § 3.304(f).  
Accordingly, the evidence supports a grant of service 
connection for PTSD.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD and the claim is 
reopened.

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a back 
condition.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  Upon review, 
however, the evidence is insufficient to decide the claim.

A January 2002 VA medical record shows the veteran reported 
that his initial back problems were related to his airborne 
activities in service.  The DD-Form 214 shows the veteran 
received the Parachute Badge.  A private chiropractor noted 
in a September 1991 letter that he had provided a spinal 
examination for the veteran in 1986 and that the veteran's 
degenerative changes in the lumbar vertebrae could be related 
to his service as a paratrooper.  This medical statement is 
not sufficient to substantiate the claim.

An August 2005 VA examination report shows the veteran was 
evaluated for a nonservice-connected pension claim.  He was 
found to have multilevel degenerative disc disease with disc 
space narrowing at L4-5 and S1, and anterior osteophytes.  
The veteran reported that his back really started to bother 
him when he was working in construction in 1972.  The 
examiner's assessment was chronic low back pain, which was 
nonservice-connected and began after service.  It is not 
clear whether the examiner was making a medical conclusion 
about whether the back condition was related to service, or 
was just noting the fact that the back pain was not service-
connected for pension purposes.  

In order to resolve this claim, it needs to be medically 
determined whether there is a relationship between the 
current lumbar spine disability and service.  The veteran has 
never been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion.  Under 
the duty to assist provisions of the VCAA, VA has the duty to 
secure an examination or opinion if there is competent 
evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  For this 
reason, a medical examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
All VCAA requirements must be contained in 
one letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

2.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
all of his current lumbar spine 
disability.  If available, the examination 
should be scheduled with the same 
physician, who provided the August 2005 VA 
examination.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should provide an opinion as 
to whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current lumbar spine disability 
is related to any event in service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


